Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hearing aid system that performs nonlinear signal processing received from a plurality of microphones using a neural network. The independent claim 1, identifies a uniquely distinct feature of “….an external device external to the hearing devices and configured to communicatively coupled to the hearing devices, the external device including a control circuit configured to produce the output signal using a processed signal and the control circuit including a neural network configured to receive the microphone signals and to control directionality of the microphones by processing the microphone signals using a nonlinear signal processing algorithm to produce the processed signal.” 
The independent claim 9, identifies a uniquely distinct feature of “….a control circuit configured to produce the output signal using a processed signal and including a neural network configured to receive the microphone signals and to control directionality of the microphones by processing the microphone signals using a nonlinear signal processing algorithm to produce the processed signal, the neural network including: a nonlinear signal processing path including a nonlinear hidden layer: and a linear signal processing path formed by a shortcut connection bypassing the nonlinear hidden layer.” 
 The independent claim 13, identifies a uniquely distinct feature of “…. processing the microphone signals to control directionality of the microphones using a neural network of a control circuit of an external device, the processing including processing the microphone signals using a nonlinear signal processing algorithm to produce a processed signal, the external device external to the hearing devices and configured to be communicatively coupled to the hearing devices.”  
 The closest prior art to Luo-Fa-Long (WO01/97558A2) teaches an adaptive directionality microphone system, for use with hearing aid devices, page 2 lines 21-23. Luo- Fa-Long teaches adaptive directionality implemented using a DSP, Figure 6, where the system output is used to modify the filter coefficients of an adaptive filter. See at least page 8 lines 6-25, the adaptive filter as shown on Figure 3 is a non-linear filter and can be implemented by neural network such as a multilayer perceptron network or high-order neural network. See at least page 9 lines 24-28. Luo-Fa-Long does not explicitly teach “…an external device external to the hearing devices and configured to be communicatively coupled to the hearing devices, the external device including a control circuit configured to produce the output signal using a processed signal and the control circuit including a neural network configured to receive the microphone signals and to control directionality of the microphones by processing the microphone signals using a nonlinear signal processing algorithm to produce the processed signal.”  The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651